CUNNINGHAM, J.,
Concurring in Result Only.
I respectfully submit that the rules of evidence, and more especially KRE 613 and 801(A)(a)(l), do not allow for the purpose of impeachment a written statement made by an unknown person. This pertains to the written statement attempted to be introduced by the defense which related that the victim Sally asserted that the Appellant never assaulted her. We only know that a person with the initials J.H. presumably received the alleged statement. It is a highly prejudicial statement and without knowing the identity of J.H., the Commonwealth is precluded from attacking the credibility of J.H. For all we know, the person could be a friend, neighbor, or even relative of the Appellant with a bias and motive to fabricate. I do not believe the trial court abused its discretion in ruling the statement of J.H. would not be admitted. I fear our ruling on this critical evidentiary matter will lead to much harm. Therefore, I respectfully concur in result only.